



EXHIBIT 10.3
DUTCH PLEDGE AGREEMENT


dated November 5, 2018




Frank's International C.V.,
Frank's International LP B.V.,
Frank's International Partners B.V.,
Frank's International N.V. and
Frank's International Management B.V.
as Pledgors


and


JPMorgan Chase Bank, N.A.
as Pledgee








63004044 M 25178886 / 23



--------------------------------------------------------------------------------







TABLE OF CONTENTS


1
DEFINITIONS AND INTERPRETATION
1
2
AGREEMENT AND CREATION OF PLEDGE
6
3
REPRESENTATIONS AND WARRANTIES
8
4
UNDERTAKINGS
9
5
AUTHORITY TO COLLECT AND TO REQUIRE POSSESSION
10
6
ENFORCEMENT
11
7
APPLICATION OF PROCEEDS
12
8
CANCELLATION
12
9
LIABILITY
12
10
COSTS
12
11
POWER OF ATTORNEY
12
12
MISCELLANEOUS
13
13
GOVERNING LAW AND JURISDICTION
14







63004044 M 25178886 / 23



--------------------------------------------------------------------------------






THIS AGREEMENT is dated November 5, 2018 and made among:


1.
THE ENTITIES listed in Schedule 1 (Pledgors) as pledgors (the "Pledgors" and
each a "Pledgor"); and



2.
JPMORGAN CHASE BANK, N.A. as pledgee (the "Pledgee").



WHEREAS


(A)
Reference is made to the credit agreement, dated as of November 5, 2018, among,
inter alia, Frank's International C.V., Frank's International, LLC and Blackhawk
Group Holdings, LLC as Borrowers, the other Pledgors as Loan Parties, the other
Loan Parties from time to time party thereto, the Lenders from time to time
party thereto and the Pledgee as Administrative Agent and Issuing Bank (each as
defined therein) (the "Credit Agreement").

(B)
Each Loan Party, including each Pledgor, has or will have monetary payment
obligations to the Secured Parties under or in connection with the Credit
Agreement.



(C)
To enable the Pledgee to hold security governed by the laws of the Netherlands
for the benefit of the Secured Parties, each Loan Party, including each Pledgor,
has undertaken or will undertake to pay to the Pledgee, acting in its own name
and not as representative of or trustee for the Secured Parties, amounts equal
to the amounts due in respect of the Corresponding Liabilities from time to
time.



(D)
Each Pledgor wishes to create a pledge over its Collateral in favour of the
Pledgee to secure payment of the Parallel Liability.



(E)
The Pledgee enters into this Agreement as Administrative Agent under the Credit
Agreement and for the benefit of the Secured Parties, but not as representative
of or trustee for the Secured Parties.



IT IS AGREED as follows



1
DEFINITIONS AND INTERPRETATION

1.1
Definitions Credit Agreement

Unless otherwise defined in this Agreement, capitalised terms and expressions
defined in the Credit Agreement have the same meanings when used in this
Agreement.
1.2
Definitions





63004044 M 25178886 / 23
1



--------------------------------------------------------------------------------







In this Agreement:
"Administrative Agent"
has the meaning given to that term in the Credit Agreement.


"Agreement"
means this Dutch Pledge Agreement.


"Bank Account"
means:
a. any bank account held by a Pledgor and listed in
Schedule 3 (Receivables) as a "Bank Account" under
the heading "Banks"; and
b. any other present and future bank account held by a
Pledgor with a Bank,
in each case excluding accounts in which securities are held and Excluded Bank
Accounts.


"Bank Consent Letter"
means a bank consent letter substantially in the form of Schedule 5 (Bank
Consent Letter), or any other form agreed between the Pledgee and the relevant
Pledgor.


"Bank Receivables"
means all present and future rights of a Pledgor against a Bank which are or may
at any time be reflected in the balance of any Bank Account of that Pledgor with
that Bank.


"Bank"
means:
c. any person listed in Schedule 3 (Receivables) as a
"Bank"; and
d. any other bank with which a Pledgor opens or
maintains a bank account in the Netherlands.
"Business Day"
has the meaning given to that term in the Credit Agreement.


"Clause"
means a clause in this Agreement.


"Collateral"
means any or all of:
a. the Movables; and
b. the Receivables,
including dependent rights and ancillary rights and all other
rights attached thereto.


"Corresponding Liabilities"
has the meaning given to that term in the Credit Agreement.


"Credit Agreement"
has the meaning given to this term in the recitals to this Agreement.


"Enforcement Event"
means an Event of Default which is continuing and has resulted in a default as
referred to in section 3:248 NCC with respect to the Secured Obligations.


"Event of Default"
has the meaning given to that term in the Credit Agreement.







63004044 M 25178886 / 23
2



--------------------------------------------------------------------------------







"Excluded Bank Accounts"
means (i) any Deposit Accounts used solely for trust, payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of any Loan Party
or any of its Subsidiaries, (ii) zero balance accounts, (iii) trust accounts, or
(iv) the Excluded Deposit Accounts and any bank account with respect to which
the Administrative Agent has confirmed in writing that it qualifies as an
Excluded Deposit Account (as defined in the Credit Agreement).


"Excluded Deposit Accounts"
any bank account listed in Schedule 3 (Receivables) as an "Excluded Deposit
Account", to be agreed between the Pledgors and the Pledgee in accordance with
(iv) of the definition of Excluded Deposit Account in the Credit Agreement.


"Excluded Letter of Credit Rights"
Letter of Credit Rights the value of which, in relation to each individual
letter of credit, does not exceed USD 250.000 (two hundred fifty thousand United
States Dollars) or its equivalent in euro, provided that the total value of
Letter of Credit Rights of the Pledgors jointly does not exceed in aggregate at
any time USD 500.000 (five hundred thousand United States Dollars) or its
equivalent in euro.
'Excluded Tort Claims"
all present and future rights of a Pledgor against any debtor
under or in connection with a tort claim (vordering uit
onrechtmatige daad) which claim has a value
which does not exceed USD 500.000 (five hundred
thousand United States Dollars) or its equivalent in euro,
provided the total value of all tort claims (other than the
claims under (i) of this definition) does not exceed in aggregate at any time
USD 750.000 (seven hundred fifty thousand Unites States Dollar).
"Excluded Receivables"
means (a) any present or future rights of a Pledgor against any debtor under or
in connection with any agreement, lease, permit or license agreement, in each
case, to the extent that and for so long as the creation of a pledge on such
rights would (i) under the express terms thereof, result in a breach of the
terms thereof or constitute a default thereunder, (ii) under the express terms
thereof, create a right of termination in favor of any party thereunder (other
than a Pledgor), (iii) would require the consent of a Governmental Authority,
(iv) violate any Requirement of Law, in each case for the foregoing subclauses
(i), (ii), (iii) and (iv), other than to the extent such term has been waived by
the applicable party or Governmental Authority, as applicable, provided that
immediately upon the ineffectiveness, lapse or termination or any such express
term, such asset shall automatically cease to constitute "Excluded Receivable";
(b) Excluded Tort Claims; and (c) Excluded Letter of Credit Rights.


"Group Company"
means any person forming part of the Group.







63004044 M 25178886 / 23
3



--------------------------------------------------------------------------------







"Group"
has the meaning given to that term in the Credit Agreement.


"Insurance Company"
means any person which enters into an insurance policy with a Pledgor.


"Insurance Policy"
means any present and future insurance policy entered into by a Pledgor with an
Insurance Company.


"Insurance Receivables"
means all present and future rights of a Pledgor against an Insurance Company
under or in connection with an Insurance Policy.


"Intercompany Receivables"
means all present and future rights of a Pledgor against a Group Company.


"Letter of Credit Rights"
any present and future rights of a Pledgor to receive payment under a letter of
credit


"Loan Document"
has the meaning given to that term in the Credit Agreement.


"Loan Party"
has the meaning given to that term in the Credit Agreement.


"Movables"
means all present and future movable assets, including equipment, stock and
inventory, owned (whether fully or conditionally) by a Pledgor including the
Movables kept at the locations listed below in Schedule 2 (Movables).


"NCC"
means the Netherlands Civil Code (Burgerlijk Wetboek).


"Parallel Liability"
has the meaning given to that term in the Credit Agreement.


"Party"
means a party to this Agreement.


"Pledge"
means any pledge created and, to the extent applicable, purported to be created
under this Agreement or any Supplemental Pledge Agreement.


"Receivables"
means all:
a. Bank Receivables;
b. Insurance Receivables;
c. Intercompany Receivables; and
d. all other present and future rights of a Pledgor against any
debtor under or in connection with any legal relationship,
whether contractual or non-contractual,
in each case, other than Excluded Receivables.







63004044 M 25178886 / 23
4



--------------------------------------------------------------------------------







"Relevant Date"
any day on which:
i. a Pledgor opens a Bank Account;
ii. a person becomes a Group Company; and
iii. a Pledgor enters into an Insurance Policy;
the aggregate total value of the Letter of Credit
Rights of the Pledgors jointly exceeds USD
500.000 (five hundred thousand United States
Dollars) or its equivalent in euro; and
v. the total value of all tort claims (other than the
claims under (i) of the definition Excluded Tort
Claims) of the Pledgors jointly exceeds USD
750.000 (seven hundred fifty thousand Unites
States Dollar).


"Schedule"
means a schedule to this Agreement.


"Secured Obligations"
means all monetary payment obligations (verbintenis tot betaling van een
geldsom), whether present or future, actual or contingent owed from time to time
to the Pledgee under or in connection with the Parallel Liability.


"Secured Party"
has the meaning given to that term in the Credit Agreement.


"Supplemental Pledge Agreement"
means a pledge agreement substantially in the form of Schedule 4 (Form of
Supplemental Pledge Agreement), or any other form the Pledgee may deem
appropriate.





1.3    Construction
a.
This Agreement is entered into between the Pledgee on the one hand and each of
the Pledgors on the other hand for efficiency purposes and shall be construed so
as to constitute a separate pledge agreement between the relevant Pledgor on the
one hand and the Pledgee on the other hand.

b.
A reference to any asset, legal relationship or obligation shall, where the
context so permits, be construed as a reference to any present or future asset,
legal relationship or obligation.

c.
A reference to the "Pledgee" or a "Pledgor" shall be construed to include its
respective successors or assigns.

d.
A reference to an agreement is a reference to such agreement as from time to
time amended, restated, supplemented or otherwise modified.

e.
The words "include", "includes" and "including" shall be deemed to be followed
by the phrase "without limitation" and corresponding derivative expressions.

f.
The words "dispose", "disposal" and "disposition" include the creation of a
pledge, mortgage or other in rem right or interest.





63004044 M 25178886 / 23
5



--------------------------------------------------------------------------------







g.
The words used in this Agreement to describe legal concepts, although in
English, refer to Netherlands legal concepts only and the interpretation of
those words under the laws of any country other than the Netherlands is to be
disregarded.

1.4    Dutch Security Agreement
This Agreement, any Supplemental Pledge Agreement and any Bank Consent Letter is
a Dutch Security Agreement.



2    AGREEMENT AND CREATION OF PLEDGE
2.1    Agreement to pledge Collateral
Each Pledgor hereby agrees to pledge to the Pledgee, on the terms of this
Agreement all its Collateral.
2.2    Creation of pledge over Collateral
As security for the payment when due of the Secured Obligations, each Pledgor
hereby pledges to the Pledgee, where applicable and to the extent permitted by
law in advance, all its Collateral. The Pledgee, where applicable and to the
extent permitted by law in advance, hereby accepts such rights of pledge.
2.3    Supplemental Pledge Agreement
a.    Each Pledgor shall enter into a Supplemental Pledge Agreement:
i.        on the last Business Day of each calendar quarter;
ii.
at the first reasonable request of the Pledgee submitted in writing to such
Pledgor;

iii.    on each Relevant Date; and
iv.
after the occurrence of an Event of Default which is continuing, at such other
intervals or times as the Pledgee in its sole discretion may deem appropriate,
and notified to such Pledgor.

The above obligations are without prejudice to the Pledgee's authority under
Clause 11 (Power of attorney) to execute a Supplemental Pledge Agreement itself
on behalf of any Pledgor at such intervals or times as it deems appropriate.
Registration
a.    Each Pledgor shall:
i.
immediately upon signing this Agreement or any Supplemental Pledge Agreement,
submit this Agreement or such Supplemental Pledge Agreement for registration
with the office of the Dutch tax authorities in Rotterdam in accordance with the
1970 Registration Act (Registratiewet 1970), and provide the Pledgee with a copy
of each request for Registration; and

ii.
with respect to each such request, provide the Pledgee without delay with
evidence that registration has been completed.





63004044 M 25178886 / 23
6



--------------------------------------------------------------------------------







b.
The above obligations are without prejudice to the Pledgee's power by law to
effectuate registration itself.

2.5    Notification - Bank Receivables
a.
Each Pledgor shall promptly upon opening a Bank Account, notify the Bank of the
Pledge by means of a Bank Consent Letter and provide the Pledgee with a copy of
such Bank Consent Letter.

b.
Each Pledgor shall make reasonable endeavours to ensure that each Bank at which
it opens a Bank Account gives its consent to the Pledge over the Bank
Receivables owed by that Bank to the Pledgor by countersigning a Bank Consent
Letter, and shall provide the Pledgee with a copy of each such duly
countersigned Bank Consent Letter within 10 (ten) Business Days of opening such
new Bank Account.

c.
The Pledgee hereby in advance accepts each Pledge created pursuant to any Bank
Consent Letter and any stipulations made for its benefit in any Bank Consent
Letter.

2.6    Parties' intent
a.
Each Pledgor confirms that the relevant Pledge is intended to extend and shall
extend to the amount of the Secured Obligations from time to time
notwithstanding any subsequent amendments or other modifications thereto
(however fundamental) or to any Loan Document and/or variation, increase or
addition of or to any facility or amount made available under any Loan Document
and notwithstanding any other event that may affect the Secured Obligations:

i.
including any rescheduling of indebtedness under any facility, any accession of
a party to or retirement of a party from any Loan Document, any deferral or
redenomination of any amount owing under any Loan Document, any change in the
purpose for which any facility or amount is made available, any addition of a
new facility, any increase of the amount of a facility, or any increase in the
margin, fee or commission or any other amount owing or accruing under any Loan
Document; and

ii.
irrespective of whether the purpose of that amendment, restatement. supplement
or modification is to carry out business acquisitions of any nature, to increase
working capital, to enable distributions to be made to shareholders, to carry
out restructurings, to refinance existing facilities, to refinance any other
indebtedness, to make facilities available to new borrowers, or any other
purpose;

and shall likewise extend to any fees, costs and/or expenses associated with any
such amendment, restatement, supplement or modification.
b.
Each Pledgor and the Pledgee confirm and agree that, to the extent the Secured
Obligations are transferred to a Pledgor or any other person by way of
subrogation or otherwise, it is intended that the Pledges shall not secure the
Secured Obligations





63004044 M 25178886 / 23
7



--------------------------------------------------------------------------------







so transferred and that such Pledgor nor any other person shall have the benefit
of the Pledge or any rights of the Pledgee under this Agreement to the extent
related to the Secured Obligations so transferred.
c.
Paragraph b. shall not apply if the Pledgee transfers its rights under the
Parallel Liability to a successor Administrative Agent (the "New Agent") in
accordance with the terms of the Loan Documents and each Pledgor and the Pledgee
confirm and agree that if the Pledgee transfers its rights under the Parallel
Liability to a New Agent in accordance with the terms of the Loan Documents, it
is intended that, to the extent possible under the laws of the Netherlands:

i.
the New Agent will have the benefit of the Pledge and any rights of the Pledgee
under this Agreement as if it were the original Pledgee;

ii.
claims of the New Agent arising after the date of such transfer and falling
within the definition of Secured Obligations will be secured by the Pledge;

iii.
Collateral acquired by a Pledgor after the date of such transfer will be subject
to the Pledge (and each Pledgor agrees and confirms that any Pledge created by
that Pledgor in advance will be deemed to have been created also for the benefit
of such New Agent); and

iv.
any power of attorney or waiver granted by a Pledgor to the Pledgee under this
Agreement will be deemed to have been created also for the benefit of such New
Agent and can be enforced against that Pledgor by the New Agent.

d.
It is the Parties' intention that this Agreement creates security interests over
the Collateral under the laws of the Netherlands. However, if a court outside
the Netherlands holds that pursuant to a rule of private international law
applied by that court, the laws of any other jurisdiction apply to the creation
and validity of a security interest over any of the Collateral under this
Agreement, then the security interest over such Collateral is intended to be
created under the laws of that other jurisdiction as well.




3    REPRESENTATIONS AND WARRANTIES
Each Pledgor represents and warrants to the Pledgee that on the date of this
Agreement or as applicable the date of a Supplemental Pledge Agreement:
a.
it has title to its Collateral and full power to dispose of and encumber its
Collateral;

b.
except as permitted under the Credit Agreement, its Collateral is not subject to
any limited right or other encumbrance and no offer has been made or agreement





63004044 M 25178886 / 23
8



--------------------------------------------------------------------------------







entered into to transfer or encumber, whether or not in advance, that Collateral
and no attachment has been levied on its Collateral;
c.
the information set out in Schedule 2 (Movables) and Schedule 3 (Receivables) is
complete and correct; and

d.
its Collateral is freely transferable and capable of being pledged with respect
to Bank Receivables subject to receipt of a countersigned Bank Consent Letter to
the extent such consent is required to create a pledge over those Bank
Receivables.




UNDERTAKINGS
4.1    Information
At the Pledgee's first reasonable request and in such form as the Pledgee may
designate, each Pledgor shall, subject to the terms of the Credit Agreement,
provide all information, evidence and documents relating to its Collateral which
the Pledgee deems necessary to exercise its rights under this Agreement. If
requested by the Pledgee, each Pledgor shall update the information set out in
Schedule 2 (Movables) and Schedule 3 (Receivables).
4.2    Duty to notify
a.
Each Pledgor shall notify the Pledgee immediately of any circumstance of which
it becomes aware which could adversely affect the Pledge or the value of its
Collateral, including if:

i.
an attachment is levied on its Collateral and/or any claim is made or notice is
given by any third party with respect to its Collateral;



ii.
an application being filed for any of the Pledgors' bankruptcy, or for the
granting of a suspension of payments;



iii.
any Pledgor is declared bankrupt or is granted a suspension of payments or
provisional suspension of payments; or



iv.
an event analogous to any of the above occurring under the laws of any other
jurisdiction.



b.
Each Pledgor shall immediately inform in writing persons such as a liquidator in
bankruptcy, an administrator of a Pledgor in a (preliminary) suspension of
payments or persons making an attachment, of the existence of the rights of the
Pledgee pursuant to this Agreement.

4.3    Further assurances
At the Pledgee's request, each Pledgor shall, at its own expense, provide any
assurances to, or for the benefit of, the Pledgee and perform all acts that the
Pledgee reasonably considers necessary for the creation or protection of a
Pledge or to exercise or have the




63004044 M 25178886 / 23
9



--------------------------------------------------------------------------------







full benefit of its rights under or in connection with this Agreement (including
the right to enforce these rights). Each Pledgor also agrees to take any and all
action to defend title to its Collateral against any party and to defend the
Pledge and the priority thereof against any pledge not created or purported to
be created under this Agreement.
4.4    Waiver of limitations or prohibitions to pledge
Without prejudice to Clause 2.5 (Notification - Bank Receivables), each Pledgor
shall use its reasonable endeavours to obtain a waiver from any debtor of
receivables of any limitations or prohibitions to pledge any such receivables,
to the extent the relevant legal relationship with such debtor contains such
limitations or prohibitions.
4.5    Undertakings applicable to Movables
None of the Pledgors shall keep its Movables at a Material Inventory Location
(as
defined in the U.S. Pledge and Security Agreement) other than a location
notified to the
Pledgee.


4.6    Undertakings applicable to securities accounts
Each Pledgor shall promptly upon opening a securities account with a bank or
other financial institution in the Netherlands procure that such account is
subject to a Pledge and perform all acts that the Pledgee reasonably considers
necessary for the creation or protection of a Pledge.



5.    AUTHORITY TO COLLECT AND TO REQUIRE POSSESSION
5.1    Authority to collect Receivables
a.
Each Pledgor may collect its Receivables in the ordinary course of its business,
to the extent permitted under the Loan Documents and provided payments are
received in a Bank Account.

b.
Upon the occurrence and during the continuance of an Event of Default, the
Pledgee may notify any debtor of the Pledge and of the Pledgee's sole authority
to collect the Receivables owed by that debtor, and instruct that debtor to make
all further payments of Receivables into a bank account designated by the
Pledgee.

c.
Following the exercise by the Pledgee of its rights under b., the relevant
Pledgors may no longer collect the relevant Receivables and the Pledgee shall be
solely authorised to collect such Receivables. The Pledgee's authority to
collect Receivables includes the right or authority to demand, by legal
proceedings or otherwise, payment by the debtor of that Receivable and the
Pledgee is hereby authorised to enter into compromises, settlements and other
agreements with that debtor, to grant a discharge in respect of a Receivable and
to exercise all other rights of a Pledgor in connection with such Receivables
(including causing any or all of them to be due and payable). Each Pledgor
hereby undertakes not to take any of the actions described in the previous
sentence following the exercise by the Pledgee of its rights under b.i. or b.ii.





63004044 M 25178886 / 23
10



--------------------------------------------------------------------------------







d.
Each Pledgor hereby waives in advance any right it may have under section
3:246(4) NCC.

5.2    Authority to require possession of Movables
Upon the occurrence and during the continuance of an Event of Default:
a.
the Pledgee shall have the right to enter any location where Movables are
located during business hours and to require that the Movables be brought into
its possession or the possession of a third party appointed by it for this
purpose; and

b.
the Pledgee is authorised (but not obliged) to discharge any outstanding claims
of any supplier of Movables to a Pledgor, and to enter into compromises,
settlements and other agreements with such supplier on behalf and in the name of
that Pledgor. Unless with the prior approval of the Pledgee, each Pledgor hereby
undertakes not to take any of the actions described in the previous sentence
(other than discharging any outstanding claims of any supplier in full)
following the occurrence of an Event of Default which is continuing. Each
Pledgor and the Pledgee hereby agree that in case of discharge of the claim of a
supplier as a result of a payment by the Pledgee, the Pledgee will by operation
of law acquire the claim of such supplier vis-à-vis the relevant Pledgor by way
of subrogation (as referred to in section 6:150(d) NCC), and that the Pledge
will also secure the claim acquired from the supplier as a result of
subrogation.




6    ENFORCEMENT
6.1    Enforcement Event
a.
Upon the occurrence of an Enforcement Event, the Pledgee may:

i.
sell any or all of the Collateral in accordance with applicable law and take
recourse against the proceeds of sale;

ii.
take recourse against the proceeds of Receivables collected pursuant to
paragraph c. of Clause 5.1 (Authority to collect Receivables); and

iii.
exercise any other right, remedy, power or discretion provided by law or this
Agreement.



b.
Each Pledgor waives its right to file a request with the court under section
3:251(1) NCC to sell the Collateral in another manner than as provided for in
section 3:250 NCC.

c.
The Pledgee shall not be obliged to notify any Pledgor of the sale or of how,
where or when it will be or was conducted (as provided for in section 3:249(1)
NCC and 3:252 NCC).

d.
The Pledgee is not obliged to first enforce any other security right created
under or in connection with the Credit Agreement.





63004044 M 25178886 / 23
11



--------------------------------------------------------------------------------







e.
Each Pledgor hereby irrevocably and unconditionally waives any right it may have
or acquire under sections 3:233, 3:234, 6:139 and 6:154 NCC.




7    APPLICATION OF PROCEEDS
The Pledgee shall distribute any amount irrevocably received by it pursuant to
enforcement of one or more of the Pledges among the Secured Parties in
accordance with the Credit Agreement, subject to mandatory provisions of
Netherlands law.



8    CANCELLATION
The Pledgee is entitled to cancel (opzeggen) any Pledge under this Agreement in
whole or in part by notice in writing to the relevant Pledgor as provided for in
section 3:81(2)(d) NCC.



9    LIABILITY
The Pledgee is not liable to any Pledgor for any loss or damage arising from any
exercise of, or failure to exercise, its rights under this Agreement, except for
gross negligence or wilful misconduct of the Pledgee.



10    COSTS
The Pledgee may charge all costs, losses, claims and expenses of whatever nature
(including legal fees) incurred by it in connection with this Agreement in
accordance with the Credit Agreement.



11    POWER OF ATTORNEY
a.
Each Pledgor gives the Pledgee an irrevocable power of attorney, with the right
of substitution, to perform all acts, including acts of disposition, on behalf
of that Pledgor which in the sole opinion of the Pledgee are necessary in order
to:

i.
create any Pledge (including by executing a Supplemental Pledge Agreement as
provided for in Clause 2.3 (Supplemental Pledge Agreement)); and/or

ii.
to have the full benefit of any Pledge (including performing any of that
Pledgor's obligations under this Agreement and exercising any of that Pledgor's
rights to and in connection with its Collateral).

b.
In acting on behalf of a Pledgor pursuant to the power of attorney, the Pledgee
may act as counterparty of that Pledgor even in the event of a conflict of
interest.





63004044 M 25178886 / 23
12



--------------------------------------------------------------------------------







c.
The Pledgee shall only use the power of attorney described in paragraph a.ii. of
this Article, if the relevant Pledgor fails to comply with any of its
obligations under or in connection with this Agreement or an Event of Default
has occurred which is continuing and in any event after notification thereof in
writing by the Pledgee to the relevant Pledgor.




12    MISCELLANEOUS
12.1    No rescission, nullification or suspension
To the extent permitted by law, each Pledgor hereby waives any right it may have
at any time:
a.
under sections 6:228 or 6:265 NCC or any other ground (under any applicable law)
to rescind or nullify this Agreement or to demand its rescission or
nullification in legal proceedings; and

b.
under sections 6:52, 6:262 or 6:263 NCC or any other ground (under any
applicable law) to suspend the performance of any obligation under or in
connection with this Agreement.

12.2    Transfer of rights and obligations
a.
A Pledgor may not transfer any of its rights and/or obligations under or in
connection with this Agreement or its contractual relationship under this
Agreement without the Pledgee's prior written consent.

b.
The Pledgee may transfer its contractual relationship under this Agreement in
connection with a transfer of its rights under the Parallel Liability to a New
Agent in accordance with the Credit Agreement. Each Pledgor hereby, in advance,
irrevocably grants its co-operation to such transfer of contractual
relationship.

c.
The Pledgee is entitled to provide any transferee or proposed transferee with
any information concerning any Pledgor and/or the Collateral in accordance with
the Credit Agreement.

d.
Upon a transfer by the Pledgee of any rights in respect of the Parallel
Liability, the transferee will become entitled to the Pledge.

12.3    Notice
Any notice or other communication under or in connection with this Agreement
must be made in accordance with the Credit Agreement.
12.4    Records and calculations of the Pledgee
The books and records maintained by the Pledgee and any calculation or
determination by the Pledgee of the existence and the amount of the Secured
Obligations are prima facie evidence within the meaning of section 151
Netherlands Code of Civil Procedure of the existence and the amounts of the
Secured Obligations and other matters to which they relate.




63004044 M 25178886 / 23
13



--------------------------------------------------------------------------------







12.5    Partial invalidity
If, at any time, any provision of this Agreement is or becomes illegal, invalid
or unenforceable with respect to any Party in any respect under any law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions nor the legality, validity or enforceability of such provision with
respect to any other Party, nor the legality, validity or enforceability of the
remaining provisions with respect to that Party or any other Party under the law
of any other jurisdiction will in any way be affected or impaired.
12.6    Execution and amendments
a.
This Agreement shall become binding on a Pledgor as soon as it has been signed
by that Pledgor and the Pledgee. The obligations of that Pledgor under this
Agreement shall not be limited or affected in any way by the absence of the
signature of any other Pledgor.

b.
This Agreement and any Supplemental Pledge Agreement may be signed in any number
of counterparts.

c.
This Agreement may only be amended by a written agreement.

12.7    No implied waiver and no forfeiture
a.
Any waiver under this Agreement must be made by giving written notice to that
effect.

b.
Where the Pledgee does not exercise any right under or in connection with this
Agreement (which includes the granting by the Pledgee to a Pledgor of an
extension of time in which to perform its obligations under any of these
provisions), this will not constitute a waiver or forfeiture of that right.

c.
The rights of the Pledgee under this Agreement supplement any other right that
the Pledgee may have under Netherlands law or any other law.

12.8    No fiduciary duty
This Agreement does not create any duty of care or other fiduciary duty under
any law of the Pledgee vis-à-vis any Secured Party and does not create any
rights for such Secured Party with respect to the Pledgee, and no Secured Party
or any other third party can derive any rights from this Agreement vis-à-vis the
Pledgee.

13    GOVERNING LAW AND JURISDICTION
a.
This Agreement (including the submission to jurisdiction pursuant to paragraph
c. of this Clause) and the Pledge is governed by the laws of the Netherlands.

b.
If a Pledgor is represented by an attorney in connection with the signing and/or
execution of this Agreement or any other agreement, deed or document referred to
in this Agreement or made pursuant to this Agreement, it is hereby acknowledged
and accepted by each other Party that the existence and extent of the attorney's
authority and the effects of the attorney's exercise or purported exercise of
his or her authority shall be governed by the laws of the Netherlands.





63004044 M 25178886 / 23
14



--------------------------------------------------------------------------------







c.
The courts of Amsterdam, the Netherlands have exclusive jurisdiction to settle
any dispute arising from or in connection with this Agreement or any
Supplemental Pledge Agreement (including a dispute regarding the existence,
validity or termination of this Agreement or any Supplemental Pledge Agreement).
As a result, the Pledgee shall not be prevented from taking proceedings in any
other courts with jurisdiction. To the extent allowed by law, the Pledgee may
take concurrent proceedings in any number of jurisdictions.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.


[signature page follows]




63004044 M 25178886 / 23
15



--------------------------------------------------------------------------------









SIGNATURES


THE PLEDGORS


Frank's International Management B.V., acting as the managing partner for and on
behalf of Frank's International C.V.




/s/ Kyle McClure
By: Kyle McClure
Title: Authorised signatory
    
Frank's International LP B.V.






/s/ Kyle McClure
By: Kyle McClure
Title: Authorised signatory


Frank's International N.V.






/s/ Kyle McClure
By: Kyle McClure
Title: Authorised signatory




Frank's International Partners B.V.






/s/ Kyle McClure
By: Kyle McClure
Title: Authorised signatory






63004044 M 25178886 / 23
16



--------------------------------------------------------------------------------







Frank's International Management B.V.






/s/ Kyle McClure
By: Kyle McClure
Title: Authorised signatory






63004044 M 25178886 / 23
17



--------------------------------------------------------------------------------









THE PLEDGEE


JPMorgan Chase Bank, N.A.






/s/ Jorge Diaz Granados
By: Jorge Diaz Granados
Title: Authorized Officer








63004044 M 25178886 / 23
18



--------------------------------------------------------------------------------









SCHEDULE 1
PLEDGORS


Name of Pledgor
Trade register number (or equivalent, if any)
Frank's International C.V.
58482067
Frank's International LP B.V.
50802070
Frank's International Partners B.V.
70213631
Frank's International N.V.
34241787
Frank's International Management B.V.
50802275





63004044 M 25178886 / 23
19



--------------------------------------------------------------------------------









SCHEDULE 2
MOVABLES


Locations of Movables in the Netherlands
Pledgor
Location(s)
[Landlord]/[Custodian]
[Lease]/[Warehouse]
Frank's International C.V.
Location(s):
Mastenmakersweg 1, 1786 PB Den Helder, the Netherlands
Location owned by:
Frank's International LP B.V.
 
Frank's International LP B.V.
Location(s):
Mastenmakersweg 1, 1786 PB Den Helder, the Netherlands
Location owned by:
Frank's International LP B.V.
 
Frank's International Partners B.V.
Location(s):
Mastenmakersweg 1, 1786 PB Den Helder, the Netherlands
Location owned by:
Frank's International LP B.V.
 
Frank's International N.V.
Location(s):
Mastenmakersweg 1, 1786 PB Den Helder, the Netherlands
Location owned by:
Frank's International LP B.V.
 
Frank's International Management B.V.
Location(s):
Mastenmakersweg 1, 1786 PB Den Helder, the Netherlands
Location owned by:
Frank's International LP B.V.
 













63004044 M 25178886 / 23
20



--------------------------------------------------------------------------------









SCHEDULE 3
RECEIVABLES


Debtors
Banks
Name of Pledgor/account holder
Bank
Bank Account
Frank's International C.V.
Name: [●]
Address: [●]
Fax number: [●]
Attn: [●]
Bank Account(s):


None at the date of this Agreement
Frank's International LP B.V.
Name: [●]
Address: [●]
Fax number: [●]
Attn: [●]
Bank Account(s):


None at the date of this Agreement
Frank's International Partners B.V.
Name: [●]
Address: [●]
Fax number: [●]
Attn: [●]
Bank Account(s):


None at the date of this Agreement
Frank's International N.V.
Name: [●]
Address: [●]
Fax number: [●]
Attn: [●]
Bank Account(s):


None at the date of this Agreement
Frank's International Management B.V.
Name: [●]
Address: [●]
Fax number: [●]
Attn: [●]
Bank Account(s):


None at the date of this Agreement





63004044 M 25178886 / 23
21



--------------------------------------------------------------------------------









Excluded Deposit Account
Name of Pledgor/account holder
Bank
Bank Account
Frank's International C.V.
Name: [●]
Address: [●]
Fax number: [●]
Attn: [●]
Bank Account(s):


None at the date of this Agreement
Frank's International LP B.V.
Name: [●]
Address: [●]
Fax number: [●]
Attn: [●]
Bank Account(s):


None at the date of this Agreement
Frank's International Partners B.V.
Name: [●]
Address: [●]
Fax number: [●]
Attn: [●]
Bank Account(s):


None at the date of this Agreement
Frank's International N.V.
Name: [●]
Address: [●]
Fax number: [●]
Attn: [●]
Bank Account(s):


None at the date of this Agreement
Frank's International Management B.V.
Name: [●]
Address: [●]
Fax number: [●]
Attn: [●]
Bank Account(s):


None at the date of this Agreement







63004044 M 25178886 / 23
22



--------------------------------------------------------------------------------







SCHEDULE 4
FORM OF SUPPLEMENTAL PLEDGE AGREEMENT


To        : [Pledgee]
Address    : [●]
Fax number    : [●]
Attn.        : [●]


Date: [●]


Ladies and Gentlemen,


Reference is made to the Dutch Pledge Agreement dated [●] between yourself as
Pledgee (as defined in that Agreement) and the undersigned as Pledgor (the
"Agreement").


1.
The provisions of the Agreement apply mutatis mutandis to this Supplemental
Pledge Agreement and are included in this Supplemental Pledge Agreement by means
of cross-reference. Capitalised terms in this Supplemental Pledge Agreement have
the meanings ascribed to them in the Agreement.



2.
As security for the payment when due of the Secured Obligations, we hereby
pledge to the Pledgee, where applicable and to the extent permitted by law in
advance, all our Collateral that has not previously been validly pledged under
or pursuant to the Agreement or any Supplemental Pledge Agreement in accordance
with the terms of the Agreement.



3.
We hereby repeat the representations and warranties set out in Clause 3
(Representations and Warranties) of the Agreement with respect to the Collateral
purported to be pledged under this Supplemental Pledge Agreement, in each case
by reference to the facts and circumstances now existing.



4.
We shall submit this Supplemental Pledge Agreement for registration in
accordance with Clause 2.4 (Registration) of the Agreement.



5.
This Supplemental Pledge Agreement shall be governed by the laws of the
Netherlands.







63004044 M 25178886 / 23
23



--------------------------------------------------------------------------------









Yours faithfully,


[Pledgor]




______________
_______________

By:
By:

Title: Authorised Signatory
Title: Authorised Signatory





63004044 M 25178886 / 23
24



--------------------------------------------------------------------------------









SCHEDULE 5
FORM OF BANK CONSENT LETTER


[Bank] (''Bank'')
Address    :    [●]
Fax number    :    [●]
Email address    :     [●]
Attn.        :    [●]*
CC        : [Pledgee]


Date: [●]


Ladies and Gentlemen:


With this letter we notify you of the right of pledge (the "Pledge") that we
[will create]/[created] in favour of JPMorgan Chase Bank, N.A. (the "Pledgee")
over our present and future rights against you in connection with the bank
account(s) with number(s) [●] maintained with you and any other present and
future accounts maintained with you (the "Bank Receivables").


The Pledge [will be created] / [was created] pursuant to a Dutch Pledge
Agreement dated [●] between [among others] the Pledgee and the undersigned as
pledgor (the "Agreement").


We understand that pursuant to the general banking conditions (Algemene
Bankvoorwaarden) you have a higher ranking pledge on the Bank Receivables as
well as a right of set-off.


We ask you to kindly countersign this letter to:


acknowledge and consent to the Pledge;
undertake for the benefit of the Pledgee, until the termination of the Pledge in
accordance with the terms thereof, not to exercise your right of pledge or right
of set-off other than in relation to account charges or fees in connection with
the maintenance or administration of the Bank Receivables or the execution of
payment orders or the performance of other instructions with respect to the Bank
Receivables;


and return the countersigned letter to us.


Under the Agreement, we will remain authorised to dispose over the bank
account(s) and to collect all other receivables from you until the Pledgee or we
notify you that this authorisation has terminated, at which time the Pledgee or
we will instruct you as to the bank account into which further payments are to
be made. By countersigning this letter, you undertake for the benefit of the
Pledgee that upon receipt of such notice, you will block the bank account(s)
where the Bank




63004044 M 25178886 / 23
25



--------------------------------------------------------------------------------







Receivables are administrated, including any future credit entries, and will
comply with written notices or instructions with respect to the Bank Receivables
received from the Pledgee, provided always that you will have the right of
set-off and/or to collect the Bank Receivables on the basis of the higher
ranking right of pledge in respect of the account, charges and/or fees referred
to under b. above prior to any payment being made to the Pledgee.


To the extent required to create a pledge over the Bank Receivables this letter
shall serve as a supplemental pledge agreement, therefore we hereby pledge to
the Pledgee as security for the payment when due of the Secured Obligations (as
defined in the Agreement), where applicable in advance, all our Bank
Receivables, in accordance with the terms of the Agreement.


This letter is governed by and construed in accordance with Dutch law. By
countersigning this letter you agree that the courts in Amsterdam, the
Netherlands, have exclusive jurisdiction to settle any dispute arising out of or
in connection with this letter.


Thank you for your cooperation.


Yours faithfully,


[Pledgor]


______________
_______________

By:
By:

Title:
Title:





[Bank]


______________
_______________

By:
By:

Title: Authorised signatory
Title: Authorised signatory

Date:
Date:

 




63004044 M 25178886 / 23
26

